DETAILED ACTION
This action is in response to the amendment filed 14 September 2021. 
	Claims 1 – 6, 9 – 16, and 23 are pending and have been examined; claims 7, 8, and 17 – 22 have been cancelled by Applicant.
	This action has been made Non-Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. 
35 USC § 101
	Examiner respectfully disagrees “The amended claims are eligible under 2A Prong Two because the claims as a whole "[integrate] the recited judicial exception into a practical application of that exception." Prong Two thus distinguishes claims that are "directed to" the recited judicial exception from claims that are not “directed to" the recited judicial exception. The instant claims are generally related to a single practical application, a churn prediction system that automatically evaluates electronic signals associated with a customer, the influence accorded the signals and determines a churn probability for the customer. This is not an effort to "monopolize an exception." Instead, the claim elements are specifically and laboriously indicative of integration of an "abstract idea," to the extent one even exists here, into a practical application. 
	Further, the dependent claims also allowable under 35 USC§ 101 for their dependence on allowable independent claims”.  Examiner respectfully disagrees.
	Applicant’s claimed invention is directed to determining churn probability for a customer.  This is a business problem, and falls under commercial interactions such as marketing or sales activities or behaviors, and business relations.1  Applicant argues that this judicial exception is the practical application; however, 2, and amounts to no more than mere instructions to apply an exception. 
	The 35 USC 101 rejection is maintained.

35 USC §102 / §103
	Applicant’s arguments, see pages 7 – 10, filed 14 September 2021, with respect to §102 / §103 rejections of the amended claims [notably a ratio of the number of members using a subscription or service of the company to the total number of members of the community] have been fully considered and are persuasive.  The §102 / §103 rejections of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6, 9 – 16, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. In regard to the following exemplary claims 1, 2, 3, and 23: claim  1 recites the limitations of identifying from the social media inputs one or more influencing entities of the customer in communication with the customer over the multiple sources; determining a churn probability for the customer and performing an action based on a ratio of the number of members using a subscription or service of the company to the total number of members of the community and at least on communication between the customer and the influencing entity, and  performing an action based on the determined churn probability; claim 2 recites the limitations of creating a first dynamically updatable social influence profile of the user,  creating a second dynamically updatable social influence profile of one or more influencing entities of the user in communication with the customer over the social network; predicting future behavior of the user based on influence given by the user and received by the user from his social circles, and thereafter,  predicting based on a ratio of the number of members using a subscription or service of the company to the total number of members of the community the user's predisposition to either leave a subscription or a service or reduce his/her engagement with a subscription or a service; claim 3 recites the limitations of identifying a social media profile of the customer;  comparing customer and his social media profile to clusters of customers, based upon similar social media profiles ("cohorts"); and calculating predicted churn behavior of the customer, based upon based on a ratio of the number of members using a subscription or service of the company to the total number of members of the community, known churn behavior of cohorts and a communication between the customer and at least one of the cohorts; and claim 23 recites the limitations of create feature vectors based at least upon i) to v); aggregating feature vectors into a database and creating churn model in the processor (churn model of aggregated features); determining, by the churn prediction program executing on the computer processor, predicted churn behavior of any one customer to the entity based upon a ratio of the number of members using a subscription or service of the company to the total number of members of the community , the comparison of at least one feature vector of the any one customer to the churn model of aggregated features and a communication between one or more customers.
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind  for the purpose of performing fundamental economic practices and certain methods of organizing human activities (e.g. managing relationships or transactions between people, social activities, and human behavior; advertising, marketing, and sales activities or behaviors)3, but for the recitation of generic computer components. That is, other than reciting “one or more processing devices”  for example, nothing in the claim element precludes the step from practically being performed in the mind for the purposes of determining customer churn, e.g. fundamental economic activities. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The 
	Further, the claims do not provide for or recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In regards to exemplary dependent claims 4, 5, and 10 – 16:
Claims 4 and 5 merely further limit the information being collected for use in the analysis; 
Claims 10 – 16 merely further describe the information being collected for use in the analysis.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer, a system  comprising modules, a machine implemented system, a non-transitory, tangible computer-readable medium] amount to no more than  mere instructions to 
Applicant’s specification, at, e.g., paragraphs [00163]-[00167] and [00170]-[00174], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Stachiw (U.S. 2013/0204682) disclosing a system and method for reducing churn for a communications service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II.B. 
        
        2 See MPEP 2106.05 I.A. and MPEP 2106.05(f). 
        3 See MPEP 2106.04(a)(2) II.B. and See MPEP 2106.04(a)(2) III.C.
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).